Citation Nr: 0938948	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  02-10 019	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

On June 17, 2005, the Board reopened the Veteran's service 
connection claim and remanded this case for further 
development.

On February 1, 2007, the Board denied the Veteran's service 
connection claim for a left knee disorder.  In correspondence 
received in March 2007, the Veteran filed a motion for 
reconsideration, arguing, among other things that the Board 
failed to consider an August 2006 medical report and a 
handwritten copy of an excerpt from a May 2003 magazine 
article.  Therefore, in September 2008, the Board issued a 
supplemental decision which addressed those pieces of 
evidence and ultimately denied the claim.

The Veteran filed a timely appeal of the September 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the Veteran's representative 
filed a Joint Motion for Remand, received in March 2009, 
requesting that the Court vacate the Board's September 2008 
decision, and remand the claim for further development.  In 
March 2009, the Court granted the motion and vacated the 
September 2008 decision.




FINDINGS OF FACT

1.  In a decision dated on February 1, 2007, the Board denied 
the Veteran's service connection claim for a left knee 
disability.

2.  In March 2007, the Veteran filed a motion for 
reconsideration.

3.  A September 2008 supplemental Board decision denying 
service connection for a left knee disorder was vacated by 
the Court in March 2009.

4.  In September 2009, the Board received additional evidence 
pertinent to the service connection claim for a left knee 
disorder.   


CONCLUSION OF LAW

The criteria for vacating the Board's February 1, 2007, 
decision are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

On February 1, 2007, the Board denied service connection for 
a left knee disorder, and in March 2007, the Veteran filed a 
motion for reconsideration.  In September 2009, the Board 
received additional pertinent evidence along with a waiver of 
initial RO consideration.  In order to prevent prejudice to 
the Veteran, the Board finds that the February 1, 2007, Board 
decision must be vacated in its entirety.  As such, the 
Veteran's motion for reconsideration is rendered moot.  

Accordingly, the February 1, 2007, Board decision addressing 
the issue of entitlement to service connection for a left 
knee disorder is vacated.


ORDER

The February 1, 2007, Board decision that denied service 
connection for a left knee disorder is vacated.

REMAND

Given the additional evidence submitted by the Veteran in 
September 2009, the Board finds that a VA examination and 
etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an examination by a VA physician to 
determine the etiology of any current 
left knee disorder.  All necessary tests 
should be conducted and the examiner 
should review the results of the testing 
prior to completion of the report.  

The examiner should indicate any left 
knee pathology currently shown, and for 
then provide an opinion as to whether 
there is a 50 percent probability that 
any currently diagnosed left knee 
disorder is related to the left knee 
complaints noted during the Veteran's 
active military service.  Any opinion 
should be reconciled with the service 
treatment records; post-service VA 
treatment records, to include a VA 
physician's statement dated in September 
2002; VA examination reports dated in 
September 1967, October 2002, August 
2003, and June 2006; the handwritten copy 
of a May 2003 Time magazine article; as 
well as private medical statement from 
Dr. Bertran dated in November 2006, 
records from Dr. Miranda dated in 2003; 
treatment note dated in August 2006 from 
Dr. Lopez, and a statement dated in 
September 2009 from Dr. A. Ali.   

The report of examination should include 
a complete rationale for the conclusions 
reached.

2.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a left knee disorder.  If 
the benefit sought is not granted the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  

Thereafter, if appropriate, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




